Case 1:15-cv-00545-JFB-SRF Document 491 Filed 01/07/20 Page 1 of 1 PageID #: 25733


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 EVOLVED WIRELESS, LLC,                           )
                                                  )
                     Plaintiff,                   )
                                                  )
       v.                                         )      Civil Action No. 15-545-JFB-SRF
                                                  )
 SAMSUNG ELECTRONICS CO., LTD.,                   )                  JUDGMENT
 AND SAMSUNG ELECTRONICS                          )
 AMERICA, INC.,                                   )
                                                  )
                     Defendants.                  )


       Plaintiff Evolved Wireless, LLC (“Plaintiff” or “Evolved”) and Defendants Samsung

 Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively, “Defendants” or

 “Samsung”) have stipulated that the Accused Samsung Products in this case that do not

 incorporate Qualcomm baseband processors (collectively, “Removed Samsung Products”)

 are withdrawn from this case without prejudice (D.I. 490). The parties agree that the

 withdrawal without prejudice of the Removed Samsung Products resolves all remaining

 “claims involving other baseband chipsets in Civil Action No. in 1:15-cv-545” as referred to

 in the Court’s December 3, 2019 Judgment (D.I. 483).

       Therefore, pursuant to the parties’ stipulation (D.I. 490),

       IT IS ORDERED:

       1.     Final judgment is entered in favor of Defendants Samsung Electronics Co.,

 Ltd. and Samsung Electronics America, Inc. and against plaintiff Evolved Wireless, LLC in

 Civil Action No. in 1:15-cv-545 and that action is dismissed.

       DATED this 7th day of January, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
